DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action based on the 14/514164 application is in response to the communications filed October 25, 2022. 
Claims 1, 11 and 20 were amended October 25, 2022. 
Claims 1-20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, 
This claims recites the limitation of “aa plurality of user customizable and organizable widgets selected according to user role and access credentials, each widget presenting a focused subset of patient data and the widgets can be arranged on the display screen by the user according to the user’s preferences, wherein the user’s role includes at least one of a healthcare team member and hospital administrator, and at least one of social worker, patient, patient’s family member, and patient’s caregiver”. This limitation lacks written description in the as-filed specification. Paragraph [0051] describes that the “system 10 further provides the ability to generate templates for multiple customized clinical views, social views and patient views on organization, department, role, disease/condition, and individual levels. For example, a hospital may define an emergency department physician template, an emergency department nurse template, a cardiology physician template, an emergency department patient template, a cardiology patient template, etc. Each template defines a collection of widgets that provides relevant and critical information for the intended user. Further, each user may personalize the collection of widgets” (emphasis added). This means that roles such as “physician” and “patient”, generally speaking are separate and distinct roles that generate separate and distinct user interfaces. Therefore a “role” as used by the applicant’s specification provides no written description for a role to include both the designation of healthcare team member (physician) and patient when generating the user interfaces as taught by this limitation. Accordingly, this claim lacks written description 
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1.
As per claims 2-10 and 12-19, 
These claims depend from a base claim that lacks written description. Accordingly, these claims also lack written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, 
This claims recites the limitation of “a plurality of user customizable and organizable widgets selected according to user role and access credentials, each widget presenting a focused subset of patient data and the widgets can be arranged on the display screen by the user according to the user’s preferences, wherein the user’s role includes at least one of a healthcare team member and hospital administrator, and at least one of social worker, patient, patient’s family member, and patient’s caregiver”. This limitation is unclear as to how a role can be both for a healthcare team member, patient and patient’s family member. This interpretation of the claim falls within the broadest reasonable interpretation. A user interface cannot logically generate off of a role that conflicts with itself. When a healthcare team member is treating a patient, they cannot also be the patient that they are treating. Furthermore a patient cannot also be a patient’s family member. These designations are mutually exclusive to each other and cannot exist in the same role. Accordingly, this limitation is found to be indefinite. For the purposes of examination, the examiner will interpret this limitation as “a plurality of user customizable and organizable widgets selected according to user role and access credentials, each widget presenting a focused subset of patient data and the widgets can be arranged on the display screen by the user according to the user’s preferences, wherein the user’s role includes healthcare team member, hospital administrator, social worker, patient, patient’s family member, or patient’s caregiver”. 
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1.
As per claims 2-10 and 12-19, 
These claims depend from a base claim that has been found to be indefinite. Accordingly, these claims are also found to be indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US 2004/0122708; herein referred to as Avinash) in view of Wurster (US 2002/0116222) in further view of Pyhalammi et al. (US 2011/0099487; herein referred to as Pyhalammi) in further view of McClure et al. (US 2014/0278474; herein referred to as McClure).
As per claim 1, 
Avinash teaches a repository of patient data including clinical and social information associated with a plurality of patients updated and received from a plurality of clinical service organizations and data sources, the clinical information comprising a plurality of data being selected from the group consisting of: vital signs and other physiological data; data associated with comprehensive or focused history and physical exams by a physician, nurse, or allied health professional; medical history; prior allergy and adverse medical reactions; family medical history; prior surgical history; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric history; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes; networked devices and monitors; pharmaceutical and supplement intake information; and focused genotype testing:
(Paragraphs [0049], [0063], [0065]-[0068] and Figure 4 of Avinash. The teaching describes an integrated knowledge base that contains clinical and non-clinical data associated with patients and that is updatable upon the reception of new information. Such databases can be patient-specific. The integrated knowledge base pulls clinical information associated with patient from the controllable/ prescribable resources such as “clinical/ laboratory”, “imaging” and “histologic”.) 
Avinash further teaches at least one predictive model using clinical and social factors derived from the patient data to extract both explicitly encoded information and implicit information about the patient's clinical and social information to identify patients requiring medical care, and further generating a recommended medical care plan and recommended continued social services care for each patient based at least in part on a risk score computed by the at least one predictive model:
(Paragraphs [0332], [0366], [0371] and [0439] of Avinash. The teaching describes that the predictive model mines the data stored in the integrated information database and controllable and prescribable resources that also contain clinical and non-clinical data to recognize relationships between available data and matching such relationships to potential disease states, events, resource need, financial considerations, etc. Based on the information provided, the invention generates a score for the patient that would recommend further action. Such a score is being construed as a risk score because the score would indicate if action is necessary to avoid an adverse effect to the patient indicating a risk posed to the patient. Reports may provide recommendations, such as rank-ordered proposals for potential diagnoses, procedures, or simply information which can be gathered directly from the patient to enhance the diagnosis and treatment. The interview itself may, again, be recorded in whole or in part, and key medical terms recognized and stored in the patient's record for later use. Also during the on-site visit, reports, recommendations, educational material, and so forth may be generated for the patient or the patient care provider. Such information, again, may be customized for the patient and the patient condition, including explanations of the results of examinations, presentations of the follow-up procedures if any, and so forth.)
Avinash further teaches a computer operable to access the patient data associated with the plurality of patients, pre-process the patient data, and apply the predictive model to analyze the patient data for at least one particular patient:
(Paragraphs [0366] and [0367] of Avinash. The teaching describes that the predictive model mines the data stored in the integrated information database and controllable and prescribable resources that also contain clinical and non-clinical data. Based on the mining, the computer analysis is able to be used for diagnostic and planning purposes.)
Avinash does not explicitly teach a user interface operable to present a selected view of the patient data and analysis associated with at least one particular patient to a user via a computing device, each view being composed of a selected collection of a plurality of widgets each presenting a focused subset of patient data.
Avinash only teaches a customizable user interface that displays the analysis to a user:
(Paragraph [0083] of Avinash. The teaching describes a user interface that permits the data to be manipulated, viewed and output in a user-desired format on a screen.)
However Wurster teaches a user interface operable to present at least one of a clinical view, social view, and patient view of the patient data, required medical care and continued social services associated with at least one particular patient to a user on a display screen according to a combination of the user’s preferences, the user role, and the user’s credentials via a computing device, each view being composed of a template presenting a focused subset of patient data:
(Paragraphs [0053]-[0056] of Wurster. The teaching describes a “Report” menu provides access to standard and customized reports of clinic and patient activity. Such a report describes a clinical view of the patient data. This data is presented on screen to the user and also details the user, i.e. physician’s role in the clinical interactions with the patient. The report is generated according to the preferences of the user which can be a standard or template format and a customized format.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the display in Avinash to add the summary teachings of Wurster. One having ordinary skill in the art would have known that when an analysis is displayed to a physician, the best way to present information is to summarize the key facts according to the customization that the user defined. Presenting specialized information according to who the information is directed falls in line with this preference. One having ordinary skill in the art would have been motivated by this incentive to modify the teaching of Avinash with Wurster yielding no unexpected results. 
The combined teaching of Avinash and Wurster does not explicitly teach a template comprising a selected collection of a plurality of user-customizable and organizable widgets that can be arranged on the display screen according to the user’s preferences. 
However Pyhalammi teaches a template comprising a selected collection of a plurality of user-customizable and organizable widgets that can be arranged on the display screen according to the user’s preferences:
(Paragraphs [0032] and [0043] of Pyhalammi. The teaching describes that the system may include a widget for displaying desired information. The device that that displays this widget can be a mobile device or a personal computer. The user may organize these widgets according to their preferences.)
It would have been obvious to one of ordinary skill in the art before the time of filing to further modify the display of the combined teaching of Avinash and Wurster to add the display that shows desired information through the use of widgets like that in Pyhalammi. One of ordinary skill in the art would have known that the field of medicine is increasingly being done through more convenient methods like on a physician’s mobile device where the use of widgets is ubiquitous. Using widgets in this manner will allow users to be able to receive information in the way that best suits their work style and promote a better work or learning environment. One of ordinary skill in the art would have been motivated based on this incentive to modify the combined teaching of Avinash and Wurster with Pyhalammi yielding no unexpected results.
Wurster and Pyhalammi teach a plurality of user customizable and organizable widgets selected according to user role and access credentials, each widget presenting a focused subset of patient data and the widgets can be arranged on the display screen by the user according to the user’s preferences, wherein the user’s role includes healthcare team member, hospital administrator, social worker, patient, patient’s family member, or patient’s caregiver:
(Paragraphs [0053]-[0056] and [0096] of Wurster. The teaching describes a “Report” menu provides access to standard and customized reports of clinic and patient activity. Such a report describes a clinical view of the patient data. This data is presented on screen to the user and also details the user, i.e. physician’s role in the clinical interactions with the patient. The report is generated according to the preferences of the user which can be a standard or template format and a customized format. To access the user interface a Login ID and Password of the user needs to be provided.)
(Paragraphs [0050] and [0067] of Pyhalammi. The teaching describes that the user is able to select from a list of widgets a widget to include on a device's display. Here the user may assign the properties of the widget. The user may further organize the widgets in the display according to their preference.)
The combined teaching of Avinash, Wurster and Pyhalammi does not explicitly teach that the social information comprising a plurality of data being selected from the group consisting of: social, behavioral, lifestyle, and economic data; type and nature of employment; job history; medical insurance information; hospital utilization patterns; exercise information; addictive substance use; occupational chemical exposure; frequency of physician or health system contact; location and frequency of habitation changes; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environments; diet; gender; marital status; education; proximity and number of family or care-giving assistants; address; housing status; social media data; and educational level; and data entered by patients. 
However McClure teaches social information comprising a plurality of data being selected from the group consisting of: social, behavioral, lifestyle, and economic data; type and nature of employment; job history; medical insurance information; hospital utilization patterns; exercise information; addictive substance use; occupational chemical exposure; frequency of physician or health system contact; location and frequency of habitation changes; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environments; diet; gender; marital status; education; proximity and number of family or care-giving assistants; address; housing status; social media data; and educational level; and data entered by patients and that the social information is used to determine a score that determines the risk of negative health behaviors remaining unchanged:
(Paragraph [0076] of McClure. The teaching describes that a score is determined for a patient that determines a patient’s likelihood of changing behaviors with regard to healthy living. The Delta Quotient is based upon the patient’s existing behavior and lifestyle.) 
McClure further teaches where the recommended continued social services care includes at least one of optimized medication lists, reduced-cost medication, nutrition education opportunities, transportation services, housing opportunities, follow-up care recommendation to address behavioral needs, additional in-home RN assessment recommendation, and substance abuse rehabilitation counseling recommendation:
(Paragraph [0028] of McClure. The teaching describes a health goal system 10 (also referred to as simply the “system”) is operated, among other things, to help a potentially very large number of people 106, 120 to reach specified health goals 126 using interventions 130 that are prompted by intervention messages 132. In addition to helping people with their health goals, the system can be used for a wide variety of other purposes, including the following: to reduce the cost of providing health care; to reduce the cost of insuring health care services and of paying for such insurance. Reducing the cost of providing health care and/ or reducing the cost of insuring health care services is being construed as reducing the cost of medication because the provision of medication is a form of health care.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the social information in the combined teaching of Avinash, Wurster and Pyhalammi to include the social information and behavior prediction tool of the teaching of McClure. One of ordinary skill in the art would have known that Avinash teaches using clinical and social data to determine the need of further action for a patient. While Avinash already teaches social information, it does not include this kind of social information in its analysis and as a results lacks crucial information in a patient’s life that would have bearing on further actions taken in treatment for a patient. Adding this social data in McClure to the existing social data in the combined teaching of Avinash, Wurster and Pyhalammi would have improved the risk score generated and thus recommended better patient care. One of ordinary skill in the art would have modified the combined teaching of Avinash, Wurster and Pyhalammi with McClure based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster further teaches that the user interface is configured to present a customizable clinical view to provide prioritized information related to demographic information and medication reconciliation:
(Paragraph [0053] of Wurster. The teaching describes a physician summary, construed as a display of prioritized information, containing demographic information and the percentage of visits where the measured INR is in the desired range. INR results reflect how well a patient reacts to the medication warfarin and is considered as medication reconciliation by the examiner.)
As per claim 3, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster further teaches that the user interface is configured to present a customizable view different than patient or clinical to provide prioritized information related to prior encounters and medication reconciliation:
(Paragraph [0053] of Wurster. The teaching describes a clinic summary, construed as a display of prioritized information, containing the total number of patient visits and the percentage of visits where the measured INR is in the desired range. INR results reflect how well a patient reacts to the medication warfarin and is considered as medication reconciliation by the examiner.)
Though Wurster does not explicitly teach a "social view" it would have been obvious to one of ordinary skill in the art before the time of filing to make a view that a social user would use so that the social service provider such human resources in paragraph [0049] of Avinash would be able to access the view of the analysis that they provided information for.
As per claim 4, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster further teaches that the user interface is configured to present a customizable patient view to provide prioritized information related to demographic information and upcoming appointments:
(Paragraph [0053] of Wurster. The teaching describes a patient summary, construed as a display of prioritized information, containing demographic information and the scheduled return date.)
As per claim 5, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster further teaches that the user interface is configured to present a customizable view to provide prioritized information related to demographic information and upcoming appointments:
(Paragraph [0053] of Wurster. The teaching describes a patient summary, construed as a display of prioritized information, containing demographic information and the scheduled return date.)
As per claim 6,
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster and Pyhalammi further teach wherein the user interface is configured to permit a user to select widgets for a view based on at least one of organization, department, role, disease, and individual levels:
(Paragraphs [0053] of Wurster and [0050] of Pyhalammi. Wurster teaches the display of information based on the user’s role of Physician, Patient or Clinic. Pyhalammi teaches that the user is able to select from a list of widgets a widget to include on a device's display. Here the user may assign the properties of the widget.)
As per claim 7, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster and Pyhalammi further teach wherein the user interface is configured to permit a user to select and organize widgets for a view based on at least one of organization, department, role, disease, and individual levels:
(Paragraphs [0053] of Wurster and [0050] [0067] of Pyhalammi. Wurster teaches the display of information based on the user’s role of Physician, Patient or Clinic. Pyhalammi teaches that the user is able to select from a list of widgets a widget to include on a device's display. Here the user may assign the properties of the widget. The user may further organize the widgets in the display according to their preference.)
As per claim 10,
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Avinash further teaches wherein the patient data include information generated from data sources including at least one of patient vitals devices, patient health monitoring devices, patient fitness monitoring devices, patient computing devices, video cameras, and RFID devices:
(Paragraphs [0089] and [0090] of Avinash. The teaching describes that a portion of the patient data comes from an ECG [electrocardiograph] that is collected from an ECG device which is a patient health monitoring device.)
As per claim 11,
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1. 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2. 
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 15, 
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.
As per claim 16,
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 20, 
Claim 20 is substantially similar to claim 1. Accordingly, claim 20 is rejected for the same reasons as claim 1.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash, Wurster, Pyhalammi and McClure in further view of Elton et al. (US 2012/0231959; herein referred to as Elton). 
As per claim 8, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
The combined teaching of Avinash, Wurster, Pyhalammi and McClure does not explicitly teach a natural language processing module configured to extract pertinent information from unstructured text in the patient data.
However Elton teaches a natural language processing module that extracts pertinent information from patient text data:
(Paragraph [0091] of Elton. The teaching describes that the natural language processing engine extracts clinical data from free-text documents, captures protocol criteria from text documents and matches patients with the protocol criteria.)
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the data extraction in the combined teaching of Avinash, Wurster, Pyhalammi and McClure to add natural language processing due to the fact that natural language processing is well known to improve data extraction from databases. One of ordinary skill in the art would have known that natural language processing helps documents pertinent to the situation with typos to still be extracted instead of otherwise being overlooked by a simple keyword search. Further natural language processing s known to help put keywords into context so as to avoid collecting data that has a keyword but no other pertinence to the situation. One having ordinary skill in the art would have been motivated based on this incentive to modify the data extraction of the combined teaching of Avinash, Wurster, Pyhalammi and McClure to add the teachings of Elton yielding no unexpected results. 
As per claim 18, 
Claim 18 has been found by the examiner to be substantially equivalent to claim 8. As such, the rejection of claim 18 is rejected for the same reasons as cited in the rejection of claim 8.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash, Wurster, Pyhalammi and McClure in further view of Settimi (US 2008/0010254). 
As per claim 9, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
The combined teaching of Avinash, Wurster, Pyhalammi and McClure does not explicitly teach a data analytics module configured to determine criteria for identifying relevant patient data for presentation in a widget.
However Settimi teaches a data analytics module configured to determine criteria for identifying relevant patient data:
(Paragraph [0080] of Settimi. The teaching describes that search terms are used to query the database including electronic patient medical information. A database search algorithm is used to identify relevant patient data in the database.)
It would have been obvious to one having ordinary skill in the art to modify the data analysis of the combined teaching of Avinash, Wurster, Pyhalammi and McClure to incorporate the relevant patient data analysis of Settimi due to the fact that one of ordinary skill in the art would have wanted to find ways to increase the speed of the data analysis. The combined teaching of Avinash, Wurster and Pyhalammi does not explicitly teach that the data analysis of the database searches for relevant patient data and could incorporate meaningless information in the result of the analysis. The teaching of Settimi would search for this relevancy thereby decreasing the time for analysis. One having ordinary skill in the art would have modified the combined teaching of Avinash, Wurster, Pyhalammi and McClure with that of Settimi yielding no unexpected results. 
As per claim 19,  
Claim 19 has been found by the examiner to be substantially equivalent to claim 19. As such, the rejection of claim 19 is rejected for the same reasons as cited in the rejection of claim 9.

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive.
The applicant argues that the combined teaching of Avinash, Wurster, Pyhalammi and McClure does not teach “the recommended continued social services care includes at least one of optimized medication lists, reduced-cost medication, nutrition education opportunities, transportation services, housing opportunities, follow-up care recommendation to address behavioral needs, additional in-home RN assessment recommendation, and substance abuse rehabilitation counseling recommendation”. 
The examiner respectfully disagrees. McClure teaches this limitation at paragraph [0028]. The teaching describes a health goal system 10 (also referred to as simply the “system”) is operated, among other things, to help a potentially very large number of people 106, 120 to reach specified health goals 126 using interventions 130 that are prompted by intervention messages 132. In addition to helping people with their health goals, the system can be used for a wide variety of other purposes, including the following: to reduce the cost of providing health care; to reduce the cost of insuring health care services and of paying for such insurance. Reducing the cost of providing health care and/ or reducing the cost of insuring health care services is being construed as reducing the cost of medication because the provision of medication is a form of health care.
The applicant further argues that although Pyhalammi refers to a widget API, such API does not afford the user the opportunity to arrange the widgets on the screen. 
The examiner respectfully disagrees. This argument directly and explicitly contradicts the findings from the Patent Trial and Appeal Board. The examiner notes that the PTAB decision mailed on March 02, 2022, explicitly stated “In regard to Pyhalammi, Appellant argues that nowhere does Pyhalammi disclose that the widget API enables a customization of the user interface…We agree with the Examiner’s response to this argument found on pages 6-7 of the Answer and adopt the same as our own. In this regard, we find that Pyhalammi clearly discloses at paragraph 73 that the widgets may be organized according to user preference” (See Page 6 of the PTAB decision). This finding from the PTAB obviates the argument presented by the applicant as the argument itself has already been found to not be persuasive.
The applicant further argues that none of the cited references teach or suggest “each view being composed of a template comprising a selected collection of a plurality of user customizable and organizable widgets selected according to user role and access credentials”. 
The examiner respectfully disagrees. Wurster and Pyhalammi teach these limitations:
(Paragraphs [0053]-[0056] and [0096] of Wurster. The teaching describes a “Report” menu provides access to standard and customized reports of clinic and patient activity. Such a report describes a clinical view of the patient data. This data is presented on screen to the user and also details the user, i.e. physician’s role in the clinical interactions with the patient. The report is generated according to the preferences of the user which can be a standard or template format and a customized format. To access the user interface a Login ID and Password of the user needs to be provided.)
(Paragraphs [0050] and [0067] of Pyhalammi. The teaching describes that the user is able to select from a list of widgets a widget to include on a device's display. Here the user may assign the properties of the widget. The user may further organize the widgets in the display according to their preference.)
The applicant’s remaining arguments are rendered moot in light of the updated rejection and the preceding arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        

/MARK HOLCOMB/Primary Examiner, Art Unit 3686